                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

____________________________________________
CONTINENTAL CASUALTY COMPANY,                :                CIVIL ACTION
                                             :
                  Plaintiff,                 :
                                            :
            v.                              :                 No. 17-4183
                                            :
PENNSYLVANIA NATIONAL MUTUAL                 :
CASUALTY INSURANCE COMPANY,                 :
                                            :
                  Defendant.                :
____________________________________________:


Goldberg, J.                                                                     May 22, 2019

                                   MEMORANDUM OPINION

         This Declaratory Judgment action involves a complicated coverage dispute between two

insurers stemming from a significant personal injury settlement. Plaintiff Continental Casualty

Company (“CCC”) has sued Defendant Pennsylvania National Mutual Casualty Insurance

Company (“Penn National”) seeking reimbursement from Penn National for settlement sums paid

by CCC. Both parties have filed summary judgment motions. For the following reasons, I find

that genuine issues of material fact remain that preclude a grant of summary judgment for either

party.

I.       FACTUAL BACKGROUND 1

         A.      The Accident

         On September 15, 2015, Jeremy Esakoff was operating a motorcycle in Reading Township,

New Jersey, when he was struck by a GMC Yukon operated by Kathryn Marquet-Sandt. (Pl.’s

Mot. Summ. J., Aff. of Melissa Cornibe (“Cornibe Aff.”), Ex. A.) At the time of the accident,


1
     Unless otherwise noted, the following facts are undisputed.
Marquet-Sandt was employed by Shady Maple Smorgasboard, Inc. (“Shady Maple”). (Id.) The

GMC Yukon (the “Yukon”) was owned by Sight & Sound Ministries, Inc. (“SSMI”). (Id.)

Marquet-Sandt obtained prior approval from her manager before taking trips on behalf of Shady

Maple. (Dep. of Kathryn Marquet-Sandt, May 3, 2018 (“May 3 Marquet-Sandt Dep.”), 25:3–

26:15.)

          On the day of the accident, an SSMI employee, William Luckenbaugh, planned to use the

Yukon to travel to a trade show in New York. (Id. at 12:17–20, 17:21–25.) Because Marquet-

Sandt was travelling to the same show, she spoke with someone at SSMI about going in the same

car as Luckenbaugh. (Id. at 55:1–56:25.) Marquet-Sandt met Luckenbaugh in a parking lot the

morning of the trip, at which point she suggested that she drive the car because “he’s older and

[she] knew it was a long drive.” (Id. at 57:1–25.) This was a spur-of-the moment decision, and

Luckenbaugh did not have any idea that Marquet-Sandt would be driving before meeting her that

morning. (Id. at 103:20–25; Dep. of William Luckenbaugh, July 17, 2018 (“July 17 Luckenbaugh

Dep.”) 11:14–22.)

          Although Marquet-Sandt did not have authority from Shady Maple to borrow the vehicle

for any purpose, Shady Maple had no policies barring its employees from borrowing and using

vehicles, in the course of Shady Maple’s business, which were not owned by the employee or by

Shady Maple. ((Def.’s Mot. Summ. J., Ex. D; Dep. of Diane Adamczyk (“Adamczyk Dep.”) 17:4–

18:17.)

          Marquet-Sandt attested to the fact that, at all times she occupied the Yukon, whether as a

driver or as a passenger, Luckenbaugh had “the exclusive right to command and control the SUV

and had absolute authority to direct the route and manner in which it was driven.” (Def.’s Mot.

Summ. J., Ex. D.) Because Luckenbaugh’s company, SSMI, owned the Yukon, Marquet-Sandt



                                                  2
understood that Luckenbaugh had the right to tell her whether she could drive, where should could

drive, and when she had to stop driving.       (May 3 Marquet-Sandt Dep. 103–04, 133–36.)

Luckenbaugh understood that he had authority to let her drive the Yukon. (Def.’s Mot. Summ. J.,

Ex. F., Luckenbaugh Dep., Feb. 2, 2017 (“Feb. 2 Luckenbaugh Dep.”) 27:7–18.)

       Prior to leaving for the trade show, Marquet-Sandt placed various Shady Maple display

items and commercial materials in the Yukon for use at the trade show. (May 3 Marquet-Sandt

Dep. 58:6–12.) She also used her own GPS. (Id. at 59:16–60:9.) As the two proceeded,

Luckenbaugh wanted to make a stop at a McDonalds to use the restroom and then take over

driving. (July 17 Luckenbaugh Dep. 8:24–9:17, 12:21–13:17, 16:19–24.) The accident with

Esakoff occurred when Marquet-Sandt proceeded to pull off the highway.

       B.     The Esakoff Action and Insurance Coverage

       Esakoff filed suit in the Philadelphia County Court of Common Pleas (the “Esakoff

Action”), naming nineteen defendants, including Marquet-Sandt, SSMI, and other entities

affiliated with both SSMI and Shady Maple. 2 (Cornibe Aff., Ex. A.) The amended complaint in

that action alleged that the accident was caused by Marquet-Sandt’s negligence, and that the

remaining defendants were vicariously liable. (Id.)

       Non-party Great American Insurance Company (“Great American”) issued an insurance

policy to a group of Sight & Sound entities (“Sight & Sound”), including SSMI, in the amount of

$1 million, and Great American agreed to provide a defense to Sight & Sound in the Esakoff

Action. (Cornibe Aff., Ex. F.; Dep. of Andrew Campbell (“Campbell Dep.”), 8:7–12.) Plaintiff



2
   These other entities included: Sight & Sound Management Company, Inc; Sight & Sound
Theatres; Sight & Sound Conservatory; Jeffrey Enck; Matthew Neff; Anthony H. Smith; Shirly R.
Eschelman; Glenn Eschelman; Shady Maple Companies d/b/a Shady Maple Farm Market, Inc;
Shady Maple Foundation; Shady Maple RV, Inc.; Shady Maple Café; Linford Weaver, Martin R.
Weaver; Miriam N. Weaver; Phillip Weaver; and Glenn Weaver. (Cornibe Aff., Ex. A.)

                                                3
CCC issued a commercial umbrella policy to Sight & Sound that provided coverage above certain

designated coverage amounts issued to Sight & Sound by Great American. (Cornibe Aff., Ex. H.)

       Defendant Penn National issued a business automobile policy to Shady Maple. (Cornibe

Aff., Ex. I.) In connection with that policy, Penn National provided a defense to Shady Maple in

the Esakoff Action. (Dep. of Matthew Clerkin (“Clerkin Dep.”), 21:4–6.) Penn National declined

coverage for Marquet-Sandt pursuant to an understanding that Great American would provide

Marquet-Sandt primary coverage. (Cornibe Aff., Ex. L.)

       During the pendency of the Esakoff Action, various parties were dismissed from the case,

leaving only the following defendants: Marquet-Sandt, Shady Maple Companies, Shady Maple

Foundation, Shady Maple RV, Inc., Shady Maple Café, and SSMI. (Cornibe Aff., Ex. N.) All of

these defendants, except for SSMI, were Penn National insureds. (Cornibe Aff., Exs. I, M.) CCC

and Penn National disputed the priority of coverage. CCC asserted that Marquet-Sandt was acting

in the scope of her employment for Shady Maple, which was an insured on Penn National’s

policies. Penn National claimed that its insured, Shady Maple, did not own, hire, or borrow the

GMC Yukon and, therefore, it had no coverage obligations.

       On November 1, 2017, the Esakoff Action was settled at a private mediation for the sum

of $10 million (the “Esakoff settlement”). (Cornibe Aff., Ex. T.) CCC participated in the

mediation and contributed $8.7 million to the settlement, while Great American contributed $1

million and Erie Insurance Exchange contributed $300,000. (Dep. of John Kennealy (“Kennealy

Dep.”), 54:18–55:2; CCC’s Resp. Opp’n Summ. J., Ex. 1.)




                                               4
       C.      Pertinent Insurance Policy Provisions

               1.      The CCC Policy

       As noted above, Plaintiff CCC’s Commercial Umbrella policy was issued to Sight &

Sound, as the named insured, for anything in excess of Great American’s policy of $1 million.

       The “Coverages” part of the CCC Policy provided:

               We will pay on behalf of the insured those sums in excess of
               “scheduled underlying insurance,” “unscheduled underlying
               insurance” or the “retained limit” that the insured becomes legally
               obligated to pay as “ultimate net loss” because of “bodily injury,”
               “property damage” or “personal and advertising injury” to which
               this insurance applies.

(Cornibe Aff. Ex. H.) The aggregate coverage limit was $15 million. (Id.)

               2.      The Penn National Business Automobile Policy

       The Penn National Business Automobile Policy (“Penn National Primary Policy”), issued

to Shady Maple as named insured, provided $1 million of liability coverage as set forth, in pertinent

part, in the following provision:

               A.     Coverage
               We will pay all sums an “insured” legally must pay as damages
               because of “bodily injury” or “property damage” to which this
               insurance applies, caused by an “accident” and resulting from the
               ownership maintenance or use of a covered “auto.”

(Cornibe Aff., Ex. I, at 418.) A “covered ‘auto’” in this Policy means “Any ‘Auto.’” (Id.)

       The Penn National Primary Policy then sets forth “Who Is An Insured”:

               The following are “insureds”:

               a. You for any covered “auto”.:

               b. Anyone else while using with your permission a covered “auto”
               you own, hire or borrow except:

                       (1) The owner or anyone else from whom you hire or
                       borrow a covered “auto”.


                                                 5
(Id.)

           The “Other Insurance” provision of the Penn National Primary Policy provides:

                  a. For any covered “auto” you own, this coverage form provides
                  primary insurance. For any covered “auto” you don’t own, the
                  insurance provided by this coverage form is excess over any other
                  collectible insurance. . . .

(Id.)

                  3.     The Penn National Excess Policy

           The Penn National Excess Policy, also issued to Shady Maple as named insured, had a

general aggregate coverage limit of $10 million. The “Coverages” section of this policy provided

in part:

                  We will pay on behalf of the insured the “ultimate net loss” in excess
                  of the “retained limit” because of “bodily injury” or “”property
                  damage” to which this insurance applies. We will have the right and
                  duty to defend the insured against any “suit” seeking damages for
                  such “bodily injury” or “property damage” when the “underlying
                  insurance” does not provide coverage or the limits of “underlying
                  insurance” have been exhausted . . . However, we will have no duty
                  to defend the insured against any “suit” seeking damages for “bodily
                  injury” or “property damage” to which this insurance does not
                  apply. At our discretion, we may investigate any “occurrence” that
                  may involve this insurance and settle any resultant claim or “suit”,
                  for which we have the duty to defend.

(Cornibe Aff., Ex. M.)

           D.     Procedural History

           On September 19, 2017, CCC brought suit against Penn National seeking a declaratory

judgment that the Penn National Primary and Excess Policies should have responded to any

indemnity obligation (by way of settlement or judgment) in the Esakoff Action before the CCC

Excess Policy was called upon to respond. Alternatively, CCC seeks a declaration that said

policies should have responded on an equal basis. (Compl. pp. 8–9.)



                                                    6
       On September 24, 2018, the parties filed the cross-motions for summary judgment that are

currently before me.

II.    STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56 states, in pertinent part:

               A party may move for summary judgment, identifying each claim
               or defense—or the part of each claim or defense—on which
               summary judgment is sought. The court shall grant summary
               judgment if the movant shows that there is no genuine dispute as to
               any material fact and the movant is entitled to judgment as a matter
               of law. The court should state on the record the reasons for granting
               or denying the motion.

Fed. R. Civ. P. 56(a). “Through summary adjudication, the court may dispose of those claims that

do not present a ‘genuine dispute as to any material fact’ and for which a jury trial would be an

empty and unnecessary formality.” Capitol Presort Servs., LLC v. XL Health Corp., 175 F. Supp.

3d 430, 433 (M.D. Pa. 2016).

       A factual dispute is “material” if it might affect the outcome of the suit under the applicable

law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). An issue is “genuine” only if

there is a sufficient evidentiary basis that would allow a reasonable fact-finder to return a verdict

for the non-moving party. Id. at 248. The court must resolve all doubts as to the existence of a

genuine issue of material fact in favor of the non-moving party. Saldana v. Kmart Corp, 260 F.3d

228, 232 (3d Cir. 2001). Unsubstantiated arguments made in briefs are not considered evidence

of asserted facts. Versarge v. Twp. of Clinton, 984 F.2d 1359, 1370 (3d Cir. 1993).

       Notably, these summary judgment rules do not apply any differently where there are cross-

motions pending. Lawrence v. City of Phila., 527 F.3d 299, 310 (3d Cir. 2008). Rather, “‘[c]ross-

motions are no more than a claim by each side that it alone is entitled to summary judgment, and

the making of such inherently contradictory claims does not constitute an agreement that if one is

rejected the other is necessarily justified or that the losing party waives judicial consideration and

                                                  7
determination whether genuine issues of material fact exist.’” Id. (quoting Rains v. Cascade

Indus., Inc., 402 F.2d 241, 245 (3d Cir. 1968)).

III.   DISCUSSION

       A. Penn National’s Motion for Summary Judgment

        At issue is CCC’s request for equitable contribution from Penn National for some or all of

the Esakoff settlement.

       Pennsylvania law permits an insured to choose to be indemnified under any policy in effect

at the time of the claimed incident, even though other policies may be implicated. Manor Care,

Inc. v. Cont’l Ins. Co., No. 01-2524, 2003 WL 22436225, at *5 (E.D. Pa. Oct. 27, 2003) (citing

J.H. France Refractories v. Allstate Ins. Co., 626 A.2d 502, 508 (Pa. 1993)). “There is no bar

[under Pennsylvania law] against an insurer obtaining a fair share of indemnification or defense

costs from other insurers under ‘other insurance’ clauses or under the equitable doctrine of

contribution.” Id. (quoting J.H. France, 626 A.2d at 509). “To recover on a claim of equitable

contribution under Pennsylvania law, an insurer must show by a preponderance of the evidence

that (1) it is one of several parties liable for a common debt or obligation; and (2) it discharged the

debt for the benefit of the other parties.” Great Northern Ins. Co. v. Greenwich Ins. Co., 372 F.

App’x 253, 254 (3d Cir. 2010) (citing In re Mellon’s Estate, 32 A.2d 749, 757 (Pa. 1943)).

       Penn National contends that CCC cannot meet its burden of proving a right to equitable

contribution because: (1) there is no competent evidence that CCC paid anything towards the

Esakoff settlement; (2) CCC paid the settlement money on behalf of multiple parties other than

Marquet-Sandt and Shady Maple, and thus CCC cannot meet its burden of showing that it

discharged a debt for the benefit of a common insured; (3) Marquet-Sandt was not covered by the

Penn National policies, as she was not operating, with Shady Maple’s permission, a vehicle



                                                   8
“borrowed” by Shady Maple; and (4) CCC cannot meet its burden of showing that it discharged

the debt for the benefit of its common insured, Shady Maple. 3 I address each argument below.

               1. Whether CCC Paid Anything Towards the Esakoff Settlement

       Penn National first contends that there is “no competent evidence that CCC paid anything.”

(Penn National Mem. Supp. Summ. J. 6.) It asserts that although the witnesses identified by CCC

have testified that they assume settlement money was paid by CCC, none of them saw or produced

a settlement check or other competent proof of payment, despite Penn National’s efforts to

discover such proof. 4 Because CCC would have no valid claim for reimbursement of money it

did not pay, Penn National asserts that it is entitled to summary judgment and that CCC’s claim

for equitable contribution must be dismissed as a matter of law.

       Penn National’s argument rests on the mistaken notion that the only way that CCC could

prove that it made a payment in accordance with the Settlement Agreement would be to produce

a copy of the check it issued. But, CCC need only demonstrate the existence of a genuine issue of

material fact. Saldana v. Kmart Corp, 260 F.3d 228, 232 (3d Cir. 2001).

       Here, John Kennealy, CCC’s insurance claim representative involved with the Esakoff

Action, testified that CCC contributed $8.7 million to the settlement. (Kennealy Dep. 54:18–25,

58:20–59:11; see also CCC’s Resp. Opp’n Summ. J., Ex. 1.) This evidence is certainly sufficient

to defeat summary judgment on this issue. What’s more, consistent with the fact that the settlement

amount was paid, CCC produced evidence that the Esakoff Action was subsequently concluded


3
  Alternatively, Penn National contends that if its insureds, including Shady Maple, had been held
vicariously liable, they had a right to be indemnified by the active tortfeasor, Marquet-Sandt.
4
  In its Response in opposition to Penn National’s Motion for Summary Judgment, CCC has
produced—for the first time—a copy of the settlement check that it purportedly obtained from a
third party. Because this settlement check was not produced in discovery, despite the fact that
Penn National repeatedly requested this document, I decline to consider it in ruling on the pending
summary judgment motions.

                                                9
via a Praecipe to Settle, Discontinue and End. (Penn National Mot. Summ. J., Ex. M, Dep. of

Marc. Zingarini (“Zingarini Dep.”) 34:10–35:3.) CCC has also provided a payment screen which

indicated the date on the which the settlement check was issued, the amount of the settlement

check, and the payee on that check. (CCC’s Resp. Opp’n Summ. J., Ex. 2.) Considered

collectively, and in the light most favorable to CCC, such evidence raises a sufficient factual

dispute that CCC actually paid $8.7 million towards the Esakoff settlement and precludes a grant

of summary judgment.

               2. Whether CCC Paid the Settlement Money on Behalf of Multiple Parties Other
                  Than Marquet-Sandt and Shady Maple

       Penn National next asserts that CCC can recover if the settlement money was paid only on

behalf of Shady Maple—who was a Penn National insured—and not on behalf of any of the other

defendants named in the Esakoff Action. Penn National contends that CCC has failed to produce

evidence of how the settlement payments were apportioned, meaning that CCC’s claim must fail

as a matter of law.

       When an insurer settles claims against it without determining the amount attributable to

claims covered by a policy and those that are not covered by a policy, the court must make an

equitable apportionment of the settlement. Cooper Labs. Inc. v. Int’l Surplus Lines Ins. Co., 802

F.2d 667, 674 (3d Cir. 1986). “While the insured bears the burden of apportioning the settlement

payment between covered and non-covered claims, the ultimate allocation is a matter that rests

with a sound exercise of the court’s equitable discretion.” Voest Alpine Indus., Inc. v. Zurich Am.

Ins. Co., No. 02-1605, 2007 WL 1175750, at *3 (W.D. Pa. Apr. 20, 20017). “The allocation is to

be made after the parties have had an opportunity to submit their evidence to the court.” Id. (citing

Am. Home Assurance Co. v. Libbey-Owens-Ford Co., 786 F.2d 22 (1st Cir. 1986)).




                                                 10
        CCC points to what it claims are undisputed facts, which allegedly establishes that the

settlement funds were paid solely on behalf of and apportioned entirely to the Penn National

insured, Shady Maple and its employee, Marquet-Sandt:

    •   At the time the Esakoff Action was resolved, the only remaining defendants in the case
        were Marquet-Sandt, Shady Maple Companies, Shady Maple Foundation, Shady Maple
        RV, Inc., Shady Maple Café, and SSMI. Aside from SSMI, all of these entities were Penn
        National insureds. 5

    •   Defense counsel, retained by Penn National on behalf of Shady Maple, prepared a March
        29, 2017 “Interim Suit Report” in which he opined that Marquet-Sandt had 100% liability,
        and that Shady Maple had vicarious liability for 100% of any verdict. (Cornibe Aff., Ex.
        O.)

    •   In a claim file entry, Penn National’s claim representative in the Esakoff Action agreed and
        stated that “the operator of the vehicle will be liable for this loss. Vicarious liability will
        apply to Shady Maple since the operator was our employee.” (Cornibe Aff., Ex. P.)

    •   The Esakoff Release contains the following language: “It is expressly understood that no
        portion of the aforementioned settlement amount is being paid on behalf of Sight and
        Sound Ministries, Inc. to resolve any alleged direct or vicarious liability of Sight and Sound
        Ministries, Inc.” (the “SSMI language”). (Cornibe Aff., Ex. T.)

    •   CCC’s insurance claim representative, assigned to the Esakoff Action, testified that CCC’s
        contribution was paid entirely on behalf of Marquet-Sandt and Shady Maple:

               Q.       And in the beginning of the release where it says the $10
               million was paid for Sight and Sound Ministries, Inc., in exchange
               for this release, was that true or false.
                                                  ...
               A.       It reads that way, Sight and Sound Ministries is included
               there in that preamble. But I can tell you that the money was paid
               on the two culpable parties, Sandt and Shady Maples.
               Q.       And is that recorded or memorialized anywhere other than
               Kennealy 1 and the term sheet from the mediation?
               A.       That the monies were paid on behalf of those two entities?


5
   (See Cornibe Aff., Ex. N (consisting of (a) two orders dismissing on summary judgment, as
uncontested, defendants Enck, Neff, Smith, Shirley Eschelman, Glenn Eschelman, Sight & Sound
Management Company, Inc., Sight and Sound Theaters, and Sight & Sound Conservatory; and (b)
an order granting summary judgment to Linford Weaver, Marvin Weaver , Miriam Weaver, Phillip
Weaver, and Glenn Weaver, but denying summary judgment as to Shady Maple Companies, Shady
Maple Foundation, Shady Maple RV, Inc., and Shady Maple Café).)

                                                  11
                Q.     That money was not paid on behalf of Sight and Sound
                Ministries, Inc.
                A.     I’m not sure.
                Q.     Who was the money paid for?
                A.     It was paid on behalf of Marquet-Sandt and Shady Maples.
                Q.     And what about all these other named entities in the case that
                the money was paid on their behalf?
                A.     I think the entities are listed, because these are the entities
                that were originally named in the Complaint. And so to be inclusive,
                we wanted the release to reflect how the original pleadings were
                pled.
                Q.     So is it your testimony that the settlement monies were not
                paid on behalf of any entity other than Sandt and one of the Shady
                Maple entities?
                                                  ...
                A.     I would say it was paid on behalf of Sandt and Shady Maples.

(Kennealy Dep. 18:9–20:5.)

         In response, Penn National points to the following facts, which, it suggests, establishes that

the settlement amount paid by CCC was not limited to the liability of Marquet-Sandt and Shady

Maple:

   •     According to the Settlement Agreement and Release of All Claims in the Esakoff Action
         (the “Esakoff Release”), the settlement amount of $10 million was paid on behalf of the
         nineteen entities originally named in the Esakoff action:

                That the Undersigned, JEREMY ESAKOFF and DENISE
                ESAKOFF, husband and wife (“Releasors”), behing of lawful age
                and sound mind, upon sole consideration of Ten Million dollars
                ($10,000,000.00) from Defendants, Kathryn Marquet-Sandt, Sight
                and Sound Ministries, Inc., Sight and Sound Management,
                Company, Inc., Sight and Sound Theaters, Jeffrey Enck, Matthew
                Neff, Anthony H. Smith, Shirley Eshelman, Glen Eshelman, Shady
                Maple Smorgasboard, Inc., Shady Maple Companies, Shady Maple
                Foundation, Shady Maple Smorgasbord, Inc., Shady Maple
                Companies, Shady Maple Foundation, Shady Maple RV, Inc.,
                Shady Maple Café, Linford Weaver, Martin R. Weaver, Miriam N.
                Weaver, Phillip Weaver, and Glenn A. Weaver, Jr. to the
                undersigned in hand paid receipt whereof is hereby acknowledged,
                to hereby and for their heirs, executors, administrators, successors
                and assigns release, acquit and forever discharge Defendants . . . and
                certain other of their insurers, Great American Insurance Company,
                Erie Insurance Exchange, and Continental Casualty Company . . . of


                                                  12
               and from any and all claims, actions, causes of action, demands,
               rights, damages, costs, loss of service, expenses and compensation
               whatsoever . . . on account of . . . all KNOWN AND UNKNOWN,
               FORESEEN AND UNFORESEEN bodily and personal injuries and
               property damage . . . from the accident, casualty or event which
               occurred on or about September 15, 2015.
                                                 ...

       (Cornibe Aff., Ex. T.) Penn National emphasizes that, of these Defendants, at least seven
       are not Shady Maple entities or personnel, and thus not Penn National insureds.

   •   At the time of settlement, SSMI remained a viable defendant in the Esakoff Action,
       meaning that a portion of the settlement sum was potentially paid for release of claims
       against Sight & Sound. Indeed, Sight & Sound had filed a motion for summary judgment
       in the Esakoff Action claiming that Marquet-Sandt was acting in the scope of her
       employment for Shady Maple. The trial court denied the motion, noting that, at the time
       Marquet-Sandt was driving the Yukon, it was possible that she was acting as Sight &
       Sound’s servant and agent. (Penn National’s Mot. Summ. J., Ex. W.) Specifically, the
       trial court stated in part:

               Here, [the Esakoff] Plaintiffs have adduced an abundance of
               evidence demonstrating that Ms. Marquet-Sandt was acting as a
               servant and agent of the Sight and Sound Defendants and that she
               was engaged in a joint enterprise with the Sight and Sound
               Defendants . . . Mr. Luckenbaugh, in his position for the Sight and
               Sound Defendants, gave Ms. Marquet-Sandt permission to drive the
               2013 GMC Yukon and directed the route to the trade show . . .
               immediately after the subject accident Sight and Sound Defendants
               were notified of the accident, and a Sight and Sound Defendants’
               employee drove to New Jersey to collect both Mr. Luckenbaugh and
               Ms. Marquet-Sandt, evidence that the Sight and Sound Defendants
               continued to control Ms. Marquet-Sandt after the accident.

       (Id.)

   •   Because SSMI was still a defendant in the case accused of being vicariously liable for the
       negligence of Marquet-Sandt, Sight & Sound’s counsel participated in the mediation.
       (Dep. of John Delaney, III (“Delaney Dep.”) 47:11–24.)

       In addition to this evidence, Penn National posits that the SSMI language in the Esakoff

Release was a “sham designed to fool the Court as to the purpose and nature of the payment.”

(Penn National’s Mem. Supp. Summ. J. 9.) Penn National argues that CCC employees admitted

that the SSMI language was put in to the Release only at the behest of CCC to preserve CCC’s


                                               13
potential claims against Penn National. (See Dep. of Anthony McMahon (“McMahon Dep.”)

15:18– 25 (“[I]t appears [the language] was put in there to protect [CCC]’s ability to pursue

recovery potentially and also because it was based on the facts at the time that the case was ongoing

that there was a belief that Sight and Sound had no liability in the matter.”); Kennealy Dep. 14:9–

16:7 (noting that one of the purposes of the SSMI language was to assist in pursuit of Penn

National).)

       Finally, even taking the SSMI release language as true, Penn National contends that such

language states only that the settlement money was not paid on behalf of SSMI, meaning that it

had to have been paid for the benefit of both Marquet-Sandt and Shady Maple. Indeed, CCC’s

Rule 30(b)(6) deponent expressly testified that its contribution was paid on behalf of Marquet-

Sandt and Shady Maple, without apportioning the payment between the two. (Kennealy Dep.

18:9–19:23.) Because only Shady Maple is Penn National’s insured, to the extent any money was

paid solely for the individual liability of Marquis-Sandt, Penn National claims it would have no

obligation to reimburse CCC for such payments.

       The conflicting evidence set out above raises a genuine issue of material fact as to the true

allocation of the settlement funds paid out in the Esakoff Settlement. CCC points to evidence that

all of the settlement money was paid to cover Shady Maple, as vicariously liable for Marquet-

Sandt’s negligence in the scope of her employment. But Penn National has pointed to evidence

that SSMI was still a viable defendant at the time of the settlement and that, according to the trial

judge, Marquet-Sandt was potentially acting as SSMI’s agent at the time of the accident. Thus,

there remains a question of fact that at least some of the settlement was paid on SSMI’s behalf.

       “[A] claim for equitable contribution calls upon the power of the court to design a remedy

that is fair. Fairness cannot be fashioned from speculation.” Great Northern Ins., 372 F. App’x at



                                                 14
256. Where, as here, “there is a material issue of fact as to how the settlement amount was

allocated, that finding should be made at a trial and not on summary judgment.” Am. Home Ass.,

786 F.2d at 31; see also Voest, 2007 WL 1175750, at *3.

               3.      Whether Marquet-Sandt Was Covered by the Penn National Policies

       Penn National’s next argument in support of its Motion for Summary Judgment alleges

that it owes no reimbursement to CCC because the Penn National policy to Shady Maple is

triggered only by operation of vehicles “borrowed” by the insured. According to Penn National,

because Marquet-Sandt was not operating a vehicle that was “borrowed” by Shady Maple, the

Penn National policy provides no coverage.

       “An insurer’s obligation to provide a defense for claims asserted against its insured is

contractual, and the language of the policy will determine whether an insurer has a duty to defend.”

Colony Ins. Co. v. Mid-Atlantic Youth Servs. Corp., 485 F. App’x 536, 538 (3d Cir. 2012). “Under

Pennsylvania law, ‘the interpretation of a contract of insurance is a matter of law for the courts to

decide.’” Allstate Prop. & Cas. Ins. Co. v. Squires, 667 F.3d 388, 390–91 (3d Cir. 2012) (quoting

Paylor v. Hartford Ins. Co., 640 A.2d 1234, 1235 (Pa. 1994)). The court must ascertain the intent

of the parties from the language of the policy. Id. When the policy language is clear and

unambiguous, the court will give effect to that language. Id. “Ambiguity exists if the contract

language is ‘reasonably susceptible of different constructions and capable of being understood in

more than one sense.’” Whitmore v. Liberty Mut. Fire Ins. Co., No. 07-5162, 2008 WL 4425227,

at *3 (E.D. Pa. Sep. 30, 2008) (quoting Madison Constr. Co. v. Harleysville Mut. Ins. Co., 735

A.2d 100, 106 (Pa. 1999)).

       The Penn National Business Automobile Policy (“Penn National Primary Policy”) provides

liability coverage, in pertinent part, in the following provision:



                                                  15
               A.     Coverage
               We will pay all sums an “insured” legally must pay as damages
               because of “bodily injury” or “property damage” to which this
               insurance applies, caused by an “accident” and resulting from the
               ownership maintenance or use of a covered “auto.”

(Cornibe Aff., Ex. I.) A “covered ‘auto’” in this Policy means “Any ‘Auto.’” (Id.)

       The Penn National Primary Policy then sets forth “Who Is An Insured”:

               The following are “insureds”:

               a. You for any covered “auto:.

               b. Anyone else while using with your permission a covered “auto”
               you own, hire or borrow except:

                       (1) The owner or anyone else from whom you hire or
                       borrow a covered “auto”.

(Id. (emphasis added)).

       Pursuant to the above provisions, the Penn National auto policy covers Shady Maple’s

vicarious liability for Marquet-Sandt’s negligence only if Marquet-Sandt had “borrowed,” with

Shady Maple’s permission, the SSMI vehicle.

       “In construing an insurance policy, if the words of the policy are clear and unambiguous,

the court must give the words their plain and ordinary meaning. Pacific Indem. Co. v. Linn., 766

F.2d 754, 760–61 (3d Cir. 1985). Although the dispute here thus turns on the definition of the

term “borrow,” the policy does not define this term, and it is not a technical insurance term with a

strict legal meaning. 6 Webster’s Dictionary defines “borrow” to mean “to take from another by

request and consent, with a view to return the thing taken and return it or its equivalent.” Northland

Ins. Co. v. Lincoln Gen. Ins. Co., 153 F. App’x 93, 97 n.3 (3d Cir. 2005) (quoting Webster’s New


6
   See Hanneman v. Cont’l Western Ins. Co., 575 N.W.2d 445, 450–51 (N.D. 1998) (noting that
“borrow” has no strict legal meaning in the insurance context); State Farm Fire & Cas. Co. v. Am.
Hardward Mut. Ins. Co., 482 S.E.2d 714, 717 (Ga. 1997) (noting that “borrow” does not have a
technical or unique meaning).

                                                 16
Universal Unabridged Dictionary, 211 (2d ed. 1983)). This language provides little guidance in

the context of the dispute before me. Pennsylvania law does not clearly define the term “borrow”

as used in the insurance policy provisions at issue, and the various states’ laws offer conflicting

guidance on the meaning of the term “borrow” as used in an automobile insurance policy.

       One line of cases, which CCC urges me to adopt, is that an employer “borrows” a vehicle

when it temporarily gains the use of a third party’s vehicle for its purposes. For example, in

Travelers Indemnity Co. v. Swearinger, 169 Cal. App.3d 779 (Cal. Ct. App. 1985), the California

Court of Appeals considered the meaning of the term “borrow” in an automobile insurance policy.

The court found that an entity, which can only operate through individuals, “can borrow a vehicle

whenever it properly gains the use of a third party’s vehicle for its purposes whatever may be said

of the employee’s dominion over the vehicle (by ownership) or physical possession of it (by

driving it).” Id. at 785. The court remarked that it is not the chattel itself which is of concern to

the insurance company, but rather “the injurious consequences of the use of the vehicle which it is

the purpose of the policy to indemnify.” Id. This interpretation invokes one of the definitions of

“borrow” in the Oxford English Dictionary, “to make temporary use of something not one’s own.”

Id. Applying this definition to the facts before it, the California court held that a school district

had “borrowed” a family’s car when the school district secured transportation for a visiting pupil

through a host family driving its own car, but for the school’s purposes. Id. at 788.

       Similarly, in Andresen v. Employers Mut. Cas. Co., 461 N.W.2d 181 (Iowa 1990), the

Iowa Supreme Court considered the meaning of the term “borrow” in an almost identical

automobile insurance policy and adopted the definition from Swearinger. Id. at 184–85. In that

case, the plaintiff, Andresen, had been employed by First Bank to shovel snow at a property owned

by the bank. Id. at 182. Although the bank ordinarily furnished Andresen with one of its vehicles,



                                                 17
those were not available on the day in question and Andresen was directed to use his own. Id. The

bank agreed that whenever Andresen used his own car on bank business, it would pay him a certain

amount per mile driven. Id. at 182–83. While performing bank duties with his own automobile,

Andresen was seriously injured in a car collision caused by another driver. Id. at 183. Andresen

sought to recover under the bank’s underinsured motorist coverage, but the insurance company

argued that Andresen’s auto was not “borrowed” because the auto never left its owner’s

(Andresen’s) possession. Id. The Iowa Supreme Court rejected this argument, holding that “a

vehicle is borrowed when someone other than the owner temporarily gains its use.” Id. at 185. It

found that the bank “temporarily gained the use of Andresen’s vehicle as a substitute for its own,

regardless of the fact that Andresen himself—as a bank employee—drove the car on the bank’s

business.” Id.

       A second line of cases on the term “borrow” has deemed Swearinger and its progeny the

“minority” view. See Selective Ins. Co. of S. Carolina v. Sullivan, 694 F. App’x 379, 384 (6th

Cir. 2017) (holding that the Swearinger definition of “borrow” is a minority view). Under an

expanded definition of “borrowed,” the term has been construed to mean more than merely

receiving some benefit from another’s use of a third person’s vehicle. Under this “majority view,”

“borrowing” a car also “requires possession reflecting dominion and control over the vehicle.”

Schroeder v. Bd. of Supervisors of La. State Univ., 591 So.2d 342, 347 (La. 1991).

       Schroeder v. Board of Supervisors of Louisiana State University is typically cited as

articulating this expanded, “majority” view. In Schroeder, a high school student, Eric, drove his

father’s car to University Laboratory School on the Louisiana State University (“LSU”) campus,

where he attended high school. Id. at 344. On the way, the student picked up a classmate, Brad,

and purchased a six-pack of beer, which they consumed in the parking lot. Id. The boys had



                                               18
arrived at school around 12:30 p.m. to participate in school-sponsored and chaperoned events. Id.

Later that afternoon, a faculty sponsor asked if Brad would pick up ice and gave him money. Id.

Without the sponsor’s knowledge, Brad asked Eric to drive him to get the ice and, on the way

back, Eric collided with another car.   Id. Eric’s family filed suit against LSU and its insurers

seeking coverage on the basis that LSU was vicariously responsible for the tortious conduct of

Eric, and that Eric was an insured under LSU’s policy. Id. The Louisiana Supreme Court rejected

the interpretation of “borrow” espoused in Swearinger and concluded that “[t]he evidence adduced

in support of [] summary judgment does not establish beyond genuine dispute that LSU acquired

or exercised possession, dominion, control, or even the right to direct the use of the vehicle in

question” even though the students were using the vehicle for the school activities. The court

declined to affix liability to LSU or its insurer even though LSU “may have benefitted from its use

by the students.” Id. at 347.

       Similarly, in Atlantic Mutual Ins. Co. v. Palisades Safety & Ins. Co., No. A-3608-01T1,

2003 WL 22100231 (N.J. Super. July 22, 2003), the New Jersey Superior Court faced a question

as to whether an insured was a “borrower” for purposes of an automobile insurance policy. Id. at

*1. In that matter, Cedar Johnson was operating his wife’s vehicle when he struck another car. Id.

At the time of the accident, Johnson and his passenger, Daniel LaVienna, were employed by

Cambridge Frozen Bakery Products (“Cambridge”), and were returning from the home of

Cambridge’s president, Majewski, who had sent them to his home to retrieve his prescription

medicine. Id. Neither man had “punched out,” and both remained “on the clock,” and therefore

were working for Cambridge during the trip. Id. When the victim sued the Johnsons, Cambridge,

and Majewski for negligence, Cambridge’s insurance company denied coverage on behalf of

Majewski, arguing that Majewski was not an insured under the policy because he did not “borrow”



                                                19
the car with Cambridge’s permission. Id. The New Jersey Superior Court disagreed, finding that

a person becomes a borrower when he or she “assume[s] a certain amount of control, dominion or

power over the object being borrowed” and where the “user” of the vehicle has simultaneous

authority to move the vehicle in order to be considered a “borrower.” Id. at *2–3. Under that

definition, the court concluded that Johnson’s auto was “borrowed” by Cambridge because

Cambridge’s use of its employee’s automobiles was a “daily occurrence,” Johnson admitted that

he believed that the performance of these tasks was a part of his job, and when running errands,

the employees remained “on the clock” and “receiv[ed] pay.” Id. at *3.

       Upon consideration of the above case law, I will adopt the “majority view” of “borrow,”

which necessitates the exercise of dominion and control together with the simultaneous authority

to move the vehicle. Requiring this type of substantial possession and control over the vehicle

requires more than simply receiving the benefit of the item; it “implies that when something is

borrowed, the borrower assumes control of the object.” Reliance Ins. Co. v. Lexington Ins. Co.,

361 S.E.2d 403, 433 (N.C. Ct. App. 1987). But, as explained below, adopting the majority view

of “borrow” does not result in summary judgment in Penn National’s favor because a genuine

issue of material fact remains as to whether Shady Maple, acting through Marquet-Sandt,

“borrowed” the SSMI vehicle for its use.

       Penn National offers multiple facts which allegedly establish that Marquet-Sandt, as an

employee of Shady Maple, never acquired control, dominion, or possession over the SSMI vehicle.

First, Marquet-Sandt testified that SSMI and Shady Maple jointly promoted a dinner-and-a-show

package, wherein special pricing would be offered for seeing a play at Sight & Sound and eating

at Shady Maple. (May 3 Marquet-Sandt Dep. 34:4–20.) As a result, Marquet-Sandt would often

travel to events with someone from SSMI because the two companies promoted each other. (Id.



                                              20
at 34:21–35:14.) Thus, Penn National notes that the vehicle was used for a joint purpose and was

not under the control of Marquet-Sandt. Penn National also points out that, on the day of the

accident, the vehicle was owned by SSMI and had a wrap-around SSMI decal on the outside,

thereby functioning as a moving advertisement for SSMI. (Id. at 58:17–23.)

       Penn National also stresses that, with respect to the particular trip in question, Marquet-

Sandt testified that that she never made any arrangements with either Shady Maple or with Mr.

Luckenbaugh about driving the SSMI vehicle. Rather, she explained that it was a last-minute

decision:

                Q. So it’s your testimony today that there were no conversations
                between you and Mr. Luckenbaugh before that day that you would
                drive either way?
                A. No.
                Q. So it was a spur-of-the moment decision?
                A. Yes.
                Q. Okay. What made you decide that day that you should offer?
                A. Well, I found out how long the trip would be and I felt bad that
                Bill would be doing all the driving. And he’s older. I was only
                trying to be nice. I didn’t mean anything by it. I didn’t, I didn’t tell
                Bill I was going to do this. I suggested.
                Q. Okay. You suggested on the spur of the moment, but you had
                your GPS with you; right?
                A. Yes.

(May 3 Marquet-Sandt Dep. 103:13–105:7.)

       Penn National also stresses that Marquet-Sandt testified that she did not have control of the

SSMI vehicle:

                Q.       Now in terms of who had control or command of the Sight
                and Sound vehicle when you were driving. Okay? If you were
                given some instruction that you didn’t agree with, your choices were
                to either follow it or stop driving; is that correct?
                                                   ...
                A        Yes.
                Q.       I mean, you understood that Mr. Luckenbaugh had the right
                to tell you whether you could drive, where you could drive, when
                you had to stop driving?


                                                  21
               A.      Yes.
               Q.      Okay. Is it fair to say that you could refuse to do things you
               didn’t agree with, but you couldn’t drive in a way that he didn’t
               agree with?
               A.      Yes.
                                                 ...
               Q.      If, when you showed up that morning of the accident, when
               you met up with Mr. Luckenbaugh?
               A.      Yes.
               Q.      If he had declined your offer to drive, what would you have
               done?
               A.      Fine. I would have got in the passenger seat and went with
               him.
               Q.      If he had told you to stop at some point what would you have
               done.
                                                 ...
               A. I would have stopped, if it was reasonable. I mean.
               Q. Well, if he told you—
               A. If he wanted coffee or anything, I would stopped [sic]. Yes.
               Q. If he wanted you to stop driving would you have stopped?
                                                 ...
               A. Yes.
               Q. If he told you take different directions would you have taken
               different directions?
                                                 ...
               A. Yes.

(May 3 Marquet-Sandt Dep. 133:12–136:1.)

       In an affidavit dated November 3, 2017, Marquet-Sandt again attested to the fact that she

“did not borrow the SUV,” but rather merely agreed to drive part of the round trip as a favor to

Luckenbaugh. She stated that while she was occupying the SUV, either as a driver or passenger,

Luckenbaugh had the exclusive right to command and control the SUV and had absolute authority

to direct the route and manner in which it was driven. (Def.’s Mot. Summ. J., Ex. D.) The affidavit

states that she understood that, at all times, the SUV was being used by Mr. Luckenbaugh and




                                                22
SSMI for purposes of SSMI’s business, and that she did not have authority from Shady Maple to

hire or borrow the vehicle for any purpose. 7 (Id.)

        In response, CCC offers the following contradictory facts suggesting that Shady Maple,

acting through Marquet-Sandt, borrowed the vehicle:

    •   Marquet-Sandt stated that she traveled with SSMI in their vehicle on approximately five
        or six other times when she was going to a trade show on behalf of Shady Maple and had
        previously driven the SSMI vehicle. (May 3 Marquet-Sandt Dep. 38:14–20, 42:10–25,
        99:11.) According to Marquet-Sandt, Shady Maple was aware that she travelled in the
        Sight and Sound vehicle on those occasions. (Id. at 40:17–41:13.)

    •   On the day of the accident, Shady Maple was aware that Marquet-Sandt was travelling with
        Luckenbaugh to the trade show in the SSMI vehicle. Although Marquet-Sandt did not
        recall specifically telling Shady Maple that she would be driving, she did not know for sure
        whether anyone from Shady Maple knew she had driven in the past or whether she would
        be driving on this particular occasion. (Id. at 56:18–57:27, 105:3–14.)

    •   Shady Maple had no policy barring employee use of vehicles they do not own for business
        purposes. (Adamczyk Dep. 18:1–17.)

    •   At the time of the accident, Marquet-Sandt was on her way to a trade show as a
        representative of Shady Maple. (Cornibe Aff., Ex. B, ¶ 10; May 3 Marquet-Sandt Dep. 51,
        56.) Marquet-Sandt was travelling on behalf of Shady Maple and placed various Shady
        Maple display items and commercial materials for use at the trade show in the SSMI
        vehicle. She also used her own GPS to navigate the trip. (Id. at 57:15–23, 58:6–60:9.)

    •   Although Marquet-Sandt believed that Luckenbaugh, as an employee of the vehicle owner,
        had the right to control the SSMI vehicle, she admitted that she had actual physical control
        over the vehicle. (Id. at 59:16–23, 106:17–19.)




7
   Penn National cites to testimony from Diane Adamczyk, the Shady Maple Director in charge
of insurance and litigation, wherein she states that Shady Maple did not ask Penn National to
provide coverage for Marquet-Sandt and believed that the Penn National policies did not apply
because Shady Maple did not “borrow” the SSMI vehicle. (Def.’s Mem. Supp. Mot. Summ. J. 16
& Ex. G.) Shady Maple’s legal analysis of which insurance covered the accident is not probative
of the factual determination of whether Marquet-Sandt “borrowed” the SUV.


                                                 23
       Moreover, although issues of credibility, standing alone, cannot defeat summary

judgment, 8 CCC implies that Penn National coerced Marquet-Sandt’s affidavit and that her

deposition testimony is not credible. Penn National’s corporate designee and Shady Maple’s

insurance broker both testified that this lawsuit was one of the biggest lawsuits they had ever faced

on a liability policy, thereby giving them incentive to avoid liability. (Adamczyk Dep. 34:11–17;

Dep. of J. Bradford Forney (“Forney Dep.”) 28:12–15.) When Shady Maple’s representatives,

and Penn National representatives met to strategize regarding coverage for the Esakoff claim, the

expectation was that Sight & Sound would bear primary liability on the case and, if it did not work

out, then Shady Maple would pursue Marquet-Sandt as a driver. (Dep. of Glenn Weaver (“Weaver

Dep.”) 55:5–15, 75:6–76:19.) Then, on November 3, 2017, Marquet-Sandt was called into a Shady

Maple conference room with Glenn Weaver, Shady Maple’s CFO; Peter Speaker, Penn National’s

coverage counsel; Brad Forney, Shady Maple’s insurance broker; and three other unknown people.

(May 3 Marquet-Sandt Dep. 89:2–94:9.) Marquet-Sandt’s coverage counsel, Marc Zingarini was

not in the room and was not contacted about the meeting. (Zingarini Dep. 35:4–15.) Marquet-

Sandt was given the affidavit and was told that if she had any changes to be made, to make them.

(May 3 Marquet-Sandt Dep. 94:21–95:13.) She admitted that she did not understand some of the

provisions in the affidavit, in particular the statement that she believed that she would be covered

by SSMI’s insurance policies on its SUV. (Id. at 107:16–25, 108:22–109:24.) She also did not

fully understand the legal implications of her statement that she did not “borrow” the SSMI vehicle.




8
   “[I]f a moving party has demonstrated the absence of a genuine issue of material fact—meaning
that no reasonable jury could find in the nonmoving party’s favor based on the record as a whole—
concerns regarding the credibility of witnesses cannot defeat summary judgment. Instead the
nonmoving party must ‘present affirmative evidence in order to defeat a properly supported motion
for summary judgment.’” Schoonejongen v. Curtiss-Wright Corp., 143 F.3d 120, 130 (3d Cir.
1998).

                                                 24
(Id. at 112:6–25.) Finally, despite the fact that the affidavit indicated that she had reviewed Shady

Maple’s insurance policies, she actually had not reviewed them at that time. (Id. at 113:1–25.)

       In light of this record, and the facts identified by both parties, there remains a genuine issue

of material fact as to whether Marquet-Sandt “borrowed” the SSMI vehicle on behalf of her

employer, such that Shady Maple had possession reflecting dominion and control over the vehicle.

CCC has pointed to some evidence suggesting that Shady Maple regularly, through Marquet-

Sandt, used SSMI vehicles for its business purposes, that Shady Maple was using the Yukon on

the day of the accident, and that Shady Maple’s employee assumed possession reflecting dominion

and control over the Yukon’s movement on the day of the accident. On the other hand, Penn

National has presented evidence that Shady Maple did not authorize Marquet-Sandt to drive the

Yukon on the day of the accident and that SSMI, through its employee Luckenbaugh, retained full

control over the vehicle at all times. As a reasonable factfinder could find in favor of either party,

summary judgment is not appropriate.

               4. Whether CCC Can Meet Its Burden of Showing that It Discharged the Debt for
                  the Benefit of a Common Insured

       Finally, Penn National contends that even if one disregards the language of the Esakoff

Release and considers for whom the money should have been paid, Penn National still has no

obligation to CCC. Penn National argues that the money should have been paid for Marquet-

Sandt, as she was the only primary, active tortfeasor, and that the release of Marquet-Sandt

automatically extinguished the vicarious liability of the other eighteen defendants. Because

Marquet-Sandt was not insured by Penn National, Penn National claims that CCC has no right to

reimbursement for settlement money it paid on her behalf.

       This argument again turns on how the settlement funds were allocated. If the funds were

paid for Marquet-Sandt acting in the course and scope of her employment for Shady Maple, Penn


                                                 25
National could potentially have liability. If the funds were paid for Marquet-Sandt acting only in

her individual capacity, Penn National would not have liability. These facts remain in dispute and,

as such, for the reasons set forth above, I cannot decide this issue on summary judgment.

               5.     Whether Penn National’s Insureds, Including Shady Maple, Had a Right to
                      Be Indemnified by CCC’s Insured, Marquet-Sandt, as the Active Tortfeasor

       In an alternative theory, Penn National argues that, under all factual scenarios, Marquet-

Sandt was the active tortfeasor and, therefore, ultimately liable for the accident. Penn National

posits that if other defendants, including Shady Maple, had been held vicariously liable based on

Marquet-Sandt’s negligence, Shady Maple could have pursued indemnification from her as a

matter of law. Since she was not insured by Penn National, CCC has no right to reimbursement

for any money it paid on her behalf.

       This argument turns entirely on speculation. Even if I could conclude as a matter of law

that Marquet-Sandt was not an insured, Shady Maple remained an individually-named defendant

in the Esakoff Action with a cross-claim against the Sight & Sound entities, but made no claim

against Marquet-Sandt at that time. Having failed to initiate any indemnity action against Marquet-

Sandt, it is too great a leap to find that Marquet-Sandt owed indemnity to Shady Maple, as a matter

of law, such that Penn National’s obligations were eliminated.

       B.      CCC’s Motion for Summary Judgment

       CCC’s Cross-motion seeks summary judgment in its favor and reimbursement of the full

$8.7 million paid to resolve the Esakoff Action. It contends that Shady Maple is a mutual insured

of Penn National and CCC, and that Marquet-Sandt—having “borrowed” the SSMI vehicle on

behalf of her employer, Shady Maple—is also a mutual insured of Penn National and CCC. CCC

reasons that because Penn National’s coverage stands first in priority when compared to the CCC




                                                26
policy, Penn National is liable as a matter of law for some portion, if not the full amount, of the

Esakoff settlement.

       As set forth in detail above, however, the analysis is not that simple. Questions of material

fact remain regarding (a) what amount of the Esakoff settlement was paid on behalf of Shady

Maple as vicariously responsible for Marquet-Sandt, and what amount was paid on behalf of

SSMI; and (b) whether Marquet-Sandt “borrowed” the SSMI vehicle such that she was an insured

under the Penn National policy. Absent resolution of those factual disputes, I cannot determine

what policy stands in first priority on the claim. Accordingly, I will also deny CCC’s Motion for

Summary Judgment.

IV.    CONCLUSION

       In light of the foregoing, I find that genuine issues of material fact remain that preclude the

entry of summary judgment for either party. Accordingly, I will deny the Cross-motions for

Summary Judgment and schedule a trial in this matter.




                                                 27
